PREGERSON, Circuit Judge,
dissenting:
I dissent because J believe that the LaG-rands’ challenge to Arizona’s lethal gas statute is ripe for review.
The LaGrands are condemned prisoners in Arizona. Under Arizona’s death penalty statute, the LaGrands will be executed by lethal injection unless they choose lethal gas. Ariz.Rev.Stat. § 13-704(B). In their petitions for habeas corpus, the LaGrands argue that execution by lethal gas is cruel and unusual punishment prohibited by the Eighth Amendment.
Because the LaGrands have not yet chosen lethal gas as the method of execution, the majority concludes that the LaGrands’s challenge to the lethal gas statute “is not ripe and cannot be considered.” In Campbell v. Wood, 18 F.3d 662 (9th Cir.1994) (en banc), however, we considered — and rejected — the mirror image of this theory: namely, that an Eighth Amendment challenge to a “choice” statute is nonjusticiable because a prisoner can choose a means of execution that renders the controversy moot. We held, in circumstances almost identical to those involved here, that a prisoner’s challenge to Washington’s death penalty statute was justiciable. Id. at 681. I can discern no principled distinction between the present case and Campbell to support their conflicting outcomes.
Moreover, the majority’s opinion conflicts with established Supreme Court pronouncements on ripeness. In Thomas v. Union Carbide Agricultural Products, 473 U.S. 568, 581, 105 S.Ct. 3325, 3333, 87 L.Ed.2d 409 (1985), the Supreme Court determined that an issue is ripe for adjudication if it is “purely legal, and will not be clarified by further factual development.” The LaGrands’s claim is a purely legal one, and postponing a determination on the merits will not change the legal basis for decision.
I. JUSTICIABILITY OF A PRISONER’S CHALLENGE TO A DEATH PENALTY STATUTE
In Campbell, Charles Campbell, a condemned prisoner, challenged Washington’s death penalty statute. Campbell, 18 F.3d 662. The statute provided for death by hanging unless the defendant chose lethal injection. Id. at 680 (citing Wash. Rev.Code 10.95.180(1)). Campbell argued that death by hanging was cruel and unusual punishment and that the statute therefore violated the Eighth Amendment. The State of Washington argued that Campbell’s claim was nonjusticiable because he could render the controversy moot by choosing lethal injection instead of hanging. Id. at 681.
An en banc panel of this court unanimously rejected the State’s argument. We stated that the “State’s focus on Campbell’s ability to choose lethal injection is misplaced” because the government may not “cloak unconstitutional punishments in the mantle of ‘choice.’ ” Id. at 680-81.
We illustrated this principle with several of our earlier decisions. Id. (discussing Dear Wing Jung v. United States, 312 F.2d 73 (9th Cir.1962); United States v. Terrigno, 838 F.2d 371 (9th Cir.1988); and United States v. *1278Consuelo-Gonzalez, 521 F.2d 259 (9th Cir.1975)). In Dear Wing Jung, for instance, we noted that departure from the United States as a condition of suspending a sentence was either cruel and unusual punishment or a denial of due process. We held that the condition did not escape review on the ground that the defendant could choose the constitutional punishment of a prison term: “It is not enough for the government to answer that such condition merely gave the defendant a ‘choice.’ For instance, if the condition were that the defendant must join a certain church, that would be an unconstitutional condition upon the sentence.” Dear Wing Jung, 312 F.2d at 75-76.
Likewise, in Terrigno and Consuelo-Gonzalez, we considered the constitutionality of probation conditions, although in those cases as well, the defendant could have chosen to remain incarcerated. Terrigno, 838 F.2d at 374 (considering whether probation condition violated defendant’s First Amendment rights); Consuelo-Gonzalez, 521 F.2d at 264 (considering whether probation condition violated defendant’s Fourth Amendment rights). In light of these decisions, we held that Cambell’s challenge to hanging was justicia-ble.
I fail to understand why Campbell’s mere indication that he would elect death by hanging makes his claim more justiciable than the LaGrands’s claim. Campbell’s indication that he would choose death by hanging was not binding and not final. Indeed, Campbell’s “choice” was not even specifically articulated-he said that he would be silent, which would result, by default, in death by hanging. When viewed in terms of legally binding, final decisions, the posture of the LaGrands’s challenge is identical to that of Campbell.
Furthermore, the eases relied on in Campbell do not make the distinction that the majority makes. In fact, it appears that the prisoners in those cases-like the prisoners here-had not chosen the unconstitutional method of execution. See Dear Wing Jung, 312 F.2d at 73 (parenthetical); Terrigno, 838 F.2d at 374 (parenthetical); Consuelo-Gonzalez, 521 F.2d at 264 (parenthetical). Nor, apparently, did they “consistently maintain” that they would remain silent and elect, by default, the challenged method of death. Nevertheless, their claims were justiciable.
It is unreasonable to say that we will not decide whether the LaGrands claim is unconstitutional until the LaGrands choose the very method that they are challenging as cruel and unusual. Such a legal system would subject individuals to actual cruel or unusual punishment under an unconstitutional law until someone chooses lethal gas in order to assert a legal challenge against it.
II. SUPREME COURT LAW ON RIPENESS
The majority correctly chose the two-part test of Abbott Laboratories v. Gardner, 387 U.S. 136, 87 S.Ct. 1507, 18 L.Ed.2d 681 (1967) to determine the ripeness of the LaG-rands’s claim. This test requires the court to “evaluate both the fitness of the issues for judicial decision and the hardship to the parties of withholding court consideration.” Id. at 149, 87 S.Ct. at 1515. The majority is mistaken, however, in its conclusion that this case is not ripe under Abbott Laboratories.
A. Fitness for Judicial Review
The majority insists on relying on the doctrine of ripeness as a justification for its delay in addressing the constitutionality of the Arizona death penalty statute. The majority’s decision is inconsistent with the rationale of Abbott Laboratories and Thomas. In Abbott Laboratories, the Court found that where “the issue tendered is a purely legal one,” the first prong of the ripeness test is satisfied. Id. As was true in Abbott Laboratories, the LaGrands’s challenge presents a purely legal issue: Is Arizona’s death penalty statute constitutional? In Thomas, the Court held that an issue is ripe if the issue “will not be clarified by further factual development.” Thomas v. Union Carbide Agric. Prods., 473 U.S. 568, 581, 105 S.Ct. 3325, 3333, 87 L.Ed.2d 409 (1985). Because the issue in this case “will not be clarified by further factual development,” the LaGrands’s challenge is purely legal and is therefore fit for judicial review.
No interest is served by delaying the resolution of the LaGrands purely legal claim. Whether or not the LaGrands ultimately chose lethal gas as the method of their execution will have absolutely no effect on the *1279constitutional question that the LaGrands have raised.
B. Hardship to the Parties
Withholding court consideration will cause hardship to all parties involved — including, incidently, this court.
What should the LaGrands do after reading the majority’s opinion? The lesson appears to be that if the LaGrands, like Campbell, “consistently maintain” that they will elect an arguably unconstitutional method of execution, then the LaGrands can challenge that method. Therefore, the obvious course for the LaGrands is to begin to “consistently maintain” that they will choose gas. (They need not actually choose gas.) The LaG-rands’s claim will then be ripe and will someday return to our court.1
Postponing review of the LaGrands’s Eighth Amendment challenge will cause hardship to the LaGrands as well. Instead of receiving this court’s deliberate and thoughtful consideration of their challenge, the LaGrands will be forced to present their claim in a “last-minute” habeas petition.
Nor does Arizona gain anything from the majority’s reluctance to address the issue. In fact, the majority’s decision frustrates Arizona’s alleged interest in executing the LaGrands without undue delay by providing another ground for a future “last-minute” appeal.
Finally, I note the prudential concern in addressing the LaGrands’s claims now. The majority opinion conflicts with the federal policy to resolve habeas petitions as early as possible. The majority’s decision defeats this policy by postponing a decision on the merits until after the LaGrands choose to be executed by lethal gas. Do we want to see the LaGrands’s challenge to lethal gas presented by a flurry of faxes as the hour of execution looms? Do we wish to make an important decision in harried circumstances?
Under the majority’s decision, Arizona has successfully accomplished exactly what we feared in Campbell: it has cloaked an unconstitutional punishment in the mantle of “choice.” Campbell, 18 F.3d at 680. Because the majority has offered no satisfactory explanation why Cambell’s claim was jus-ticiable while the LaGrands’s claim is not, I respectfully dissent.

. Arizona’s "choice" statute at issue provides in part:
§ 13-704. Method of infliction of sentence of death
B. A defendant who is sentenced to death for an offense committed before November 23, 1992 shall choose either lethal injection or lethal gas at least twenty days before the execution date. If the defendant fails to choose either lethal injection or lethal gas, the penalty of death shall be inflicted by lethal injection.
Ariz.Rev.Stat. § 13-704. Nothing in my reading of the statute prevents a prisoner from "main-taming” that he will choose gas, and then actually choose lethal injection twenty days before his execution date.
In fact, nothing in the statute seems to preclude a defendant from actually choosing gas well before the twenty-day mark, and then changing his mind and making lethal injection his final choice.
The panel’s ripeness analysis would encourage this choice-changing, which is a traumatizing experience for the defendant and a bureaucratic headache for the judicial system.